Citation Nr: 0516760
Decision Date: 06/20/05	Archive Date: 09/19/05

DOCKET NO. 02-08 602                        DATE JUN 20 2005


On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee

THE ISSUE

Whether new and material evidence has been received to reopen the veteran's claim of entitlement to service connection for schizophrenia.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to March 1987.

This current matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the veteran's attempt to reopen his claim.

In October 2003, the Board remanded the case to the RO for further development. Following the requested development, a supplemental statement of the case was issued in March 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Medical records from Mocassin Bend Mental Health Institute show that the veteran was admitted in December 1988 for depression. It was noted that he had been seen at Erlanger hospital, and that this hospital had referred him to Mocassin Bend.

VA medical records, dated from February 1992 to February 1994, show that the veteran received hospitalization and clinical treatment for a psychiatric disorder, diagnosed as schizophrenia, chronic, undifferentiated type. These records reveal that the veteran reported in April 1992 that he had filed a claim for disability benefits from the Social Security Administration (SSA). Medical records dated in July 1992 reflect that the veteran reported that he had been awarded SSA disability benefits.

The Board notes that no efforts have apparently been made to obtain records from Erlanger hospital or from the SSA. Records from these sources may contain

- 2

evidence relevance to the veteran's present claim. Therefore, the Board finds that medical records from Erlanger hospital and records associated with the veteran's SSA disability claim should be obtained prior to review of the issue on appeal. The Court has repeatedly emphasized the need for VA to obtain and consider medical records utilized by the SSA. See Waddell v. Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following actions:

1. The RO should obtain records concerning the veteran for 1988 and thereafter from Erlanger hospital.

2. The RO should obtain from the SSA records pertinent to the appellant's claim in 1992 for SSA disability benefits, to include the medical records relied upon concerning that claim.

3. After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal. If the benefit sought remains denied, the veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order. No action is required of the veteran unless he receives further notice. By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case. The purpose of this REMAND is to accord the veteran due process of law.

- 3 




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

-4




